IN THE SUPREME COURT OF IOWA

                                 No. 21–0664

                  Submitted March 24, 2022—Filed May 27, 2022


STATE OF IOWA,

      Appellee,

vs.

PAMELA MILDRED MIDDLEKAUFF,

      Appellant.


      Appeal from the Iowa District Court for Warren County, Kevin A. Parker,

District Associate Judge.



      The defendant appeals a conviction for possession of marijuana, arguing

she had a valid prescription or order of a practitioner to possess marijuana.

AFFIRMED.



      Christensen, C.J., delivered the opinion of the court, in which Waterman,

McDonald, and Oxley, JJ., joined. Mansfield, J., filed a dissenting opinion, in

which Appel and McDermott, JJ., joined.



      Katherine Sears (argued) of Clark and Sears Law, PLLC, Des Moines, for

appellant.
                                       2


      Thomas J. Miller, Attorney General, and Timothy M. Hau (argued),

Assistant Attorney General, for appellee.
                                         3


CHRISTENSEN, Chief Justice.

      In this case, we visit whether an out-of-state registry card allowing its

cardholder to legally purchase and possess medical marijuana in that state and

the written certification necessary to get the card are a valid prescription or order

of a practitioner to constitute an affirmative defense under Iowa Code section

124.401(5) (2019). An out-of-state defendant was driving through Iowa when an

Iowa trooper stopped her for speeding. During the stop, the trooper smelled

marijuana coming from the defendant’s vehicle and asked if she had been

smoking. She denied smoking marijuana but admitted possessing marijuana

flowers. The defendant voluntarily gave the trooper her marijuana. She also

provided the trooper with a current Patient Medical Marijuana Registry

Identification Card issued by the Arizona Department of Health Services. This

card allows her to legally purchase a limited amount of marijuana from an

Arizona dispensary and possess that marijuana for medical use in Arizona. In

obtaining this registry card, she filed an application with the Arizona Department

of Health Services, which required a written certification completed by a licensed

Arizona physician and other personal information. The written certification was

not provided to the trooper at the time of the stop.

      The defendant was subsequently charged with possession of marijuana

under Iowa Code section 124.401(5). During pretrial motions, she argued that

her registry card or the written certification completed by a physician was “a

valid prescription or order of a practitioner” to satisfy an affirmative defense in

section 124.401(5). The district court determined that the registry card and
                                         4


written certification were not a valid prescription or order and barred their

admissions during the trial. A jury convicted the defendant of possession of

marijuana.

      On our review, we affirm the defendant’s conviction because the registry

card and written certification are not a valid prescription or order.

      I. Background Facts and Proceedings.

      The defendant, Pamela Middlekauff, lives in Arizona. She suffers from

osteoarthritis in her right hand and degenerative joint disease in her left thumb

that cause chronic pain. In July of 2018, Middlekauff applied for and was issued

a Patient Medical Marijuana Registry Identification Card (registry card) from the

Arizona Department of Health Services. Middlekauff’s registry card allows her to

purchase and possess marijuana products from Arizona dispensaries.

      While driving through Iowa from Arizona on December 23, 2019,

Middlekauff was stopped by Trooper Luke Valenta for speeding. Trooper Valenta

approached the passenger side to obtain Middlekauff’s driver information and

smelled marijuana coming from her vehicle. He asked Middlekauff if she had

smoked marijuana in the vehicle. She denied that she had smoked any

marijuana but candidly admitted possessing “quite a bit of marijuana.”

      Trooper Valenta asked Middlekauff for the marijuana. Middlekauff

voluntarily handed him a large open pouch, from underneath a blanket on the

passenger seat, containing ten individual one-gram pouches of marijuana

flowers. She told him again that the individual pouches contained marijuana
                                            5


and referred to the marijuana as her medicine. Middlekauff also provided

Trooper Valenta with her registry card.

      Trooper Valenta took the marijuana back to his car. Upon returning to

Middlekauff’s car, he issued citations for speeding and marijuana possession.

He retained the marijuana flowers as evidence and allowed Middlekauff to leave,

as she showed no signs of impairment. The State subsequently charged

Middlekauff by trial information with possession of a controlled substance under

Iowa Code section 124.401(5). Middlekauff pleaded not guilty.

      Middlekauff filed several pretrial motions. The first two motions claimed

dismissal was required because the marijuana “was obtained directly from, or

pursuant   to,   a   valid   prescription   or   order   of   a   practitioner”   under

section 124.401(5) or that the registry card was entitled to reciprocity under

section 124E.18 of Iowa’s Medical Cannabidiol Act. Middlekauff also filed a

motion to suppress the marijuana, arguing Trooper Valenta lacked probable

cause to seize the marijuana after she presented her registry card to him. The

State resisted. The district court denied each of these motions, and we denied

interlocutory appeal.

      Middlekauff then filed a third motion to dismiss, reiterating claims

previously made as well as adding new claims, including: defects in the trial

information, the prosecution lacked probable cause, section 124.401(5) was

impermissibly vague, and equal protection challenges. The State resisted. The

district court denied her third motion to dismiss and we again denied

interlocutory appeal.
                                         6


      Before the jury trial, the State filed a motion in limine to exclude any

reference to the registry card as well as related Arizona statutes. Middlekauff

also filed a motion in limine to exclude testimony from the state’s Department of

Criminal Investigations (DCI) analyst and any lab report written by the analyst.

The district court ruled that there would be no mention of either the registry card

or Arizona statutes. Furthermore, the district court declined to exclude the DCI

analyst’s testimony or the lab report.

      Before the trial began, Middlekauff’s counsel presented an offer of proof

with testimony by Middlekauff and Trooper Valenta to explain how the exclusion

of the registry card and relevant Arizona statutes violated her constitutional

rights and ability to conduct a defense. At trial, the jury heard testimony from

DCI analyst Megan Reedy, Trooper Valenta, and Middlekauff. The jury returned

with a guilty verdict and the district court sentenced Middlekauff later that same

day upon her request for immediate sentencing. Middlekauff filed a timely

appeal, which we retained.

      II. Standard of Review.

      We review statutory interpretation issues and motions to dismiss trial

information for correction of errors at law. State v. Wilson, 941 N.W.2d 579, 584

(Iowa 2020); State v. Wells, 629 N.W.2d 346, 351 (Iowa 2001) (en banc). We

review decisions regarding the admission of testimony beyond the scope of the

minutes of testimony and chain of custody issues for an abuse of discretion.

State v. Braun, 495 N.W.2d 735, 741 (Iowa 1993); State v. Bakker, 262 N.W.2d
                                          7


538, 543 (Iowa 1978). Finally, we review constitutional issues de novo. Wilson,

941 N.W.2d at 585.

      III. Analysis.

      Middlekauff presents various challenges on appeal. First, she claims that

her registry card or written certification satisfies the “valid prescription or order”

affirmative defense under section 124.401(5). Alternatively, Middlekauff raises

constitutional issues if the registry card or written certification does not meet

the affirmative defense. Second, she raises two evidentiary issues related to

whether the DCI analyst should have testified when the analyst’s name was not

provided in the minutes of testimony and whether chain of custody issues should

have prevented the admission of the DCI lab report and marijuana.

      A. Valid Prescription or Order Affirmative Defense and Related

Challenges. Chapter 124 of the Iowa Code (Iowa CSA) mirrors 21 U.S.C. ch. 13,

the Federal Controlled Substances Act (Federal CSA) to regulate the “control of

certain drugs and other substances affecting the public health.” State v. Gibbs,

239 N.W.2d 866, 867 (Iowa 1976) (quoting S.F. 1, 64th G.A., 1st Sess. ch. 148

(Iowa 1971)); see State v. Rasmussen, 213 N.W.2d 661, 665 (Iowa 1973). To

regulate and control certain drugs, the Iowa Code and federal law classify drugs

into separate schedules, I through V, based on the drug’s potential for abuse and

acceptable use for medical treatment or accepted safety in medical treatment.

Iowa Code §§ 124.201–212; see 21 U.S.C. § 812; see also State v. Bonjour, 694

N.W.2d 511, 512–13 (Iowa 2005). Drugs included in these schedules are called

“controlled substances.” Iowa Code § 124.101(5). Under both Iowa and federal
                                               8


law, marijuana was listed as a schedule I controlled substance at the time of

Middlekauff’s traffic stop and remains listed as such today. Compare Iowa Code

§ 124.204(4)(m) (2019),1 and 21 U.S.C. § 812(c)(c)(10) (2019), with Iowa Code

§ 124.204(4)(m) (2022), and 21 U.S.C. § 812(c)(c)(10) (2022).

       “It is unlawful for any person knowingly or intentionally to possess a

controlled substance . . . .” Iowa Code § 124.401(5) (2019); see 21 U.S.C. § 844(a)

(2014). However, possession of a controlled substance is legal if it “was obtained

directly from, or pursuant to, a valid prescription or order of a practitioner while

acting in the course of the practitioner’s professional practice, or except as

otherwise authorized by this chapter.” Iowa Code § 124.401(5); see 21 U.S.C.

§ 844(a). A valid prescription or order of a practitioner is an affirmative defense

to possession of a controlled substance. Gibbs, 239 N.W.2d at 868. An

out-of-state practitioner does not need to be registered with the Iowa Board of

Pharmacy for ultimate users to possess a valid prescription or order for

controlled substances. Cf. Rasmussen, 213 N.W.2d at 665–66.2



       1In  2019, marijuana was listed as a schedule I controlled substance “except as otherwise
provided by rules of the board [of pharmacy] for medicinal purposes.” Iowa Code § 124.204(4)(m).
Thus, marijuana was a schedule II controlled substance “when used for medicinal purposes
pursuant to rules of the board [of pharmacy].” Id. § 124.206(7)(a). The exception relating to the
rules of the board of pharmacy was eliminated on June 1, 2020. 2020 Iowa Acts, ch. 1023, §§ 3,
8 (codified at Iowa Code §§ 124.204(4)(m), .206(7) (2020)). Neither of the parties argued or
identified any board rules in the district court or on appeal that would make the marijuana
possessed in this case a schedule II controlled substance. We move forward with the
understanding that the marijuana in this case was a schedule I controlled substance.
       2We   assume without deciding that the physician who completed Middlekauff’s written
certification is a practitioner. However, we note that an out-of-state practitioner must be
registered in compliance with the Federal CSA to validly prescribe or order a controlled
substance. Rasmussen, 213 N.W.2d at 668; see 21 U.S.C. §§ 802(21) (defining practitioner),
822(a)(2) (requiring all practitioners who dispense a controlled substance to be registered with
the Attorney General through the Drug Enforcement Agency), 823(f) (requiring separate
registration to handle a schedule I controlled substance).
                                          9


        1. The valid prescription or order of a practitioner defense does not apply

here. Neither the Iowa CSA nor the Federal CSA explicitly define “prescription”

or “order.” Iowa Code § 124.101; 21 U.S.C. § 802; but see 21 C.F.R. § 1300.01

(2019) (“Prescription means an order for medication which is dispensed to or for

an ultimate user but does not include an order for medication which is dispensed

for immediate administration to the ultimate user (e.g., an order to dispense a

drug to a bed patient for immediate administration in a hospital is not a

prescription).”). We also have no Iowa caselaw that explains the contours of the

valid   prescription   or   order   affirmative   defense   for   section 124.401(5).

Middlekauff urges us to hold that her registry card, or the written certification

necessary to get the registry card, constitutes a valid prescription or order.

        To acquire a registry card in Arizona, a qualifying patient with a

“debilitating medical condition” must obtain a written certification from a

physician. Ariz. Rev. Stat. § 36-2801(20) (2019); see also id. § 36-2801(3)

(defining debilitating medical condition), (14) (defining physician), (15) (defining

qualifying patient). The “written certification” is “a document dated and signed

by a physician, stating that in the physician’s professional opinion the patient is

likely to receive therapeutic or palliative benefit from the medical use of

marijuana.” Id. § 36-2801(20). The physician must also specify the patient’s

debilitating medical condition for which medical marijuana will be used and

ensure that the written certification is only obtained in the course of the

physician–patient relationship after reviewing the patient’s medical history. Id.

§ 36-2801(20)(a–b).
                                        10


      The written certification is part of a qualifying patient’s broader application

to the Arizona Department of Health Services. Id. § 36-2804.02(A) (requiring an

application fee and personal information). If approved, the qualifying patient is

issued a registry identification card or an Arizona registry card. Id.

§§ 36-2804.03(A) (describing the card issuance process), .04(A) (describing the

card). This registry card contains the name, address, and date of birth of the

cardholder, a statement of whether they are a qualifying patient, issuance and

expiration date, a unique identification number, a photograph of the cardholder,

an indication if they are permitted to cultivate marijuana, and a pregnancy

warning. Id. § 36-2804.04(A). Middlekauff’s registry card also contains several

other warnings, including a warning that “[p]ossessing marijuana may violate

local, state, and federal laws, and this card may not provide legal protection.”

The cardholder is allowed to purchase up to 2.5 ounces of medical marijuana

every two weeks from Arizona dispensaries. Id. § 36-2806.02(A)(3).

      Middlekauff primarily argues that her registry card or the written

certification is “an instruction written by a medical practitioner that authorizes

a patient to be provided a medicine or treatment” or “a recommendation that is

authoritatively put forward” based on dictionary definitions of “prescription.” The

State uses the Iowa sales tax statutes to define “prescription” as “an order,

formula, or recipe issued in any form of oral, written, electronic, or other means

of transmission by a practitioner.” Iowa Code § 423.3(60)(f). Alternatively, the

State points to chapter 155A, which regulates pharmacies, to define a

prescription. Id. §§ 155A.3(41) (defining prescription drug order), .27 (providing
                                              11


the requirements for a prescription). Middlekauff also claims that the registry

card or written certification qualifies as an order from a practitioner.3

       “The first step in our statutory interpretation analysis is to determine

whether the statute is ambiguous.” State v. Zacarias, 958 N.W.2d 573, 581 (Iowa

2021) (quoting State v. Ross, 941 N.W.2d 341, 346 (Iowa 2020)). “Our inquiry

ends with the plain language if the statute is unambiguous.” Id. A statute is

ambiguous “ ‘if reasonable minds could differ or be uncertain as to the meaning

of the statute’ based on the context of the statute.” Id. (quoting Ross, 941 N.W.2d

at 346). If a statute is ambiguous, we “rely on principles of statutory construction

to resolve the ambiguity.” Id. (quoting Ross, 941 N.W.2d at 346). Reasonable

minds could differ as to whether the registry card or the written certification is

a valid prescription or order. Therefore, we proceed with our tools of statutory

construction.

       If the legislature has not provided a definition, we may refer “to prior

decisions of this court and others, similar statutes, dictionary definitions, and

common usage.” Good v. Iowa Dep’t of Hum. Servs., 924 N.W.2d 853, 860 (Iowa

2019) (quoting State v. Romer, 832 N.W.2d 169, 179 (Iowa 2013)). However, “[t]he

legislature is, of course, entitled to act as its own lexicographer.” Ross, 941

N.W.2d at 347 (quoting Porter v. Harden, 891 N.W.2d 420, 427 (Iowa 2017)). We



       3There   are concerns as to whether Middlekauff adequately preserved error or waived this
issue. She did not suggest any definition of “order” or provide supporting caselaw in the
proceedings below. The only case explaining order as synonymous with a doctor’s authorization
was first raised in oral argument to this court through the notice of additional authorities.
Despite the thinly developed record, we will proceed with whether the registry card or written
certification can be considered an order under section 124.401(5).
                                           12


also interpret section 124.401(5) “by considering its terms in pari materia with

the other provisions of chapter [124] and all other pertinent statutes.” State v.

Byers, 456 N.W.2d 917, 919 (Iowa 1990). Our interpretations should also be

consistent with the Federal CSA. Rasmussen, 213 N.W.2d at 665.

        “We apply the rule of lenity in criminal cases, but we only do so as a last

resort.” Zacarias, 958 N.W.2d at 581; see State v. Welton, 300 N.W.2d 157, 160

(Iowa 1981). We still must interpret criminal statutes “reasonably and in such a

way as to not defeat their plain purpose.” Zacarias, 958 N.W.2d at 581–82

(quoting State v. Coleman, 907 N.W.2d 124, 136 (Iowa 2018)). “It is not our role

to ‘change the meaning of a statute.’ ” Id. at 582 (quoting Ross, 941 N.W.2d at

347).

        a. Neither the registry card nor the written certification is a prescription. We

first analyze whether the Arizona registry card or written certification is a

prescription. Iowa Code chapter 124, subchapter III regulates the manufacture,

distribution, and dispensing of controlled substances. Iowa Code §§ 124.301–

308; see also 21 U.S.C. §§ 821–832. Specifically, Iowa Code section 124.308 is

entitled, “Prescriptions.” It states:

        Except when dispensed directly by a practitioner to an ultimate
        user, a prescription drug as defined in section 155A.3 that is a
        controlled substance shall not be dispensed without a prescription.
        The prescription must be [1] authorized by a practitioner and [2]
        must comply with this section, section 155A.27, applicable federal
        law and regulation, and rules of the [board of pharmacy].

Id.     § 124.308(1).   Under    section 155A.27,     entitled,   “Requirements      for

prescription,” a prescription must have the date of issue, name and address of

the patient for whom the drug is dispensed, the name, strength, and quantity of
                                         13


the drug prescribed, directions for use of the prescribed drug, and identification

of the prescriber. Id. § 155A.27(4)(a)(1)–(5). The Arizona Revised Statutes and the

Code of Federal Regulations contain similar requirements for a prescription. See

Ariz. Rev. Stat. § 32-1968(C); 21 C.F.R. § 1306.05.

      Nevertheless, there are clear differences between what is included on a

registry card and what is required for a prescription under Iowa and Arizona law

and federal regulations. The registry card provides neither the specific name,

strength, and quantity of the marijuana nor directions for use of the marijuana.

Compare Iowa Code § 155A.27(4)(a)(1)–(5), Ariz. Rev. Stat. § 32-1968(C), and 21

C.F.R. § 1306.05, with Ariz. Rev. Stat. § 36-2804.04(A). Similar issues exist with

the written certification. Compare Iowa Code § 155A.27(4)(a)(1)–(5), Ariz. Rev.

Stat. § 32-1968(C), and 21 C.F.R. § 1306.05, with Ariz. Rev. Stat. § 36-2801(20).

      The Arizona Supreme Court itself has explained that an Arizona registry

card is not a “prescription,” rejecting a defendant’s request to dismiss his driving

under the influence charge based on his claim that his registry card was a

prescription. Dobson v. McClennen, 361 P.3d 374, 377–78 (Ariz. 2015); see Ariz.

Rev. Stat. § 28-1381(D) (“A person using a drug as prescribed by a medical

practitioner . . . is not guilty of [OWI].”). The court explained that “[m]edical

marijuana [is] used pursuant to ‘written certifications’ under the [Arizona

Medical Marijuana Act] [and] is not ‘prescribed.’ ” Dobson, 361 P.3d at 377 (citing

Ariz. Rev. Stat. §§ 36-2801(18), 2804.02(A)(1)). Relatedly, the written certification

in Iowa necessary to get an Iowa medical cannabidiol card specifically states, in

bold and capitalized letters, “THIS DOES NOT CONSTITUTE A PRESCRIPTION
                                       14


FOR CANNABIDIOL or MEDICAL MARIJUANA.” Iowa Dep’t of Pub. Health,

Medical Cannabidiol – Health Care Practitioner Certification Form 2 (2021),

https://idph.iowa.gov/Portals/1/userfiles/234/Files/v7_QR%20Healthcare%2

0Practitioner%20Certification%20Form.pdf;      see   Iowa   Code   § 124E.3.   We

conclude that neither the registry card nor the written certification is a

prescription.

      b. Neither the registry card nor the written certification is an order. Under

the affirmative defense language of section 124.401(5), prescription and order

are separated by the word “or,” which means they each have separate meaning.

Bates v. United Sec. Ins., 163 N.W.2d 390, 398 (Iowa 1968) (“As used in its

ordinary sense the word ‘or’ marks an alternative indicating the various members

of the sentence which it connects are to be taken separately.”). We believe an

order, in the context of the controlled substances, refers to either a controlled

substance being directly dispensed by a practitioner to a patient or a medication

order for the administration of controlled substances in the inpatient or

institutional health setting. Middlekauff fails to show that either of these

definitions would apply.

      As an initial matter, we think how Middlekauff received her marijuana

would require a prescription rather than just an order of a practitioner under

the Iowa CSA. Iowa Code 124.308(1) states, “Except when dispensed directly by

a practitioner to an ultimate user, a prescription drug as defined in section

155A.3 that is a controlled substance shall not be dispensed without a

prescription.” To “dispense” is to “deliver a controlled substance to an ultimate
                                        15


user or research subject by or pursuant to the lawful order of a practitioner.” Id.

124.101(9). Deliver “means the actual, constructive, or attempted transfer from

one person to another of a controlled substance.” Id. 124.101(7). A transfer of a

controlled substance from one person to another occurred when Middlekauff, as

the ultimate user, presented her registry card to an employee at the Giving Tree

Dispensary in Arizona to purchase the marijuana. So, even assuming that she

had a lawful order from a practitioner, she still needed a prescription under

section 124.308(1) because controlled substances were transferred from one

person to an ultimate user or dispensed. As we established in part III.A.1.a,

Middlekauff has not shown that the registry card or the written certification is a

prescription.

      But we also do not think Middlekauff could possess marijuana pursuant

to a lawful order of a practitioner under the Iowa CSA. An order could act as an

affirmative defense to a possession charge if the controlled substance was

“dispensed directly by a practitioner to an ultimate user” under 124.308(1). That

was not the case here, as no practitioner directly transferred marijuana to

Middlekauff. Any direct transfer of marijuana came from a dispensary employee

to Middlekauff. Middlekauff has not shown that this exception would apply.

      Alternatively, an individual can possess controlled substances pursuant

to a “medication order,” which is used for the administration of controlled

substances in the inpatient or institutional setting. Jane F. Bowen, Prescription

and   Medication   Orders,   in   Pharmaceutical   Calculations   17,   17   (2016)

(“Prescriptions are used in the outpatient, or ambulatory setting, whereas
                                        16


medication orders are used in the inpatient or institutional health system

setting.”). This distinction tracks with the Code of Federal Regulations, which

defines a “prescription” as an order for a medication being dispensed but not as

an order for immediate administration, such as a bed patient in a hospital. 21

C.F.R. § 1300.01. In the Iowa Code, “ ‘[a]dminister’ means the direct application

of a controlled substance . . . to the body of a patient or research subject.” Iowa

Code § 124.101(1) (emphasis added); see 21 U.S.C. § 802(2) (defining

administer); see also 21 C.F.R. § 1306.11(b) (“An individual practitioner may

administer or dispense directly a controlled substance listed in Schedule II in the

course of his professional practice without a prescription . . . .” (emphasis

added)), id. § 1306.21(b) (same for schedule III, IV, and V).

      This subtle difference is also recognized in the Iowa Pharmacy Practice Act

(Pharmacy Act), which separately describes prescription drug orders and

medication orders. Compare Iowa Code § 155A.3(42) (“ ‘Prescription drug order’

means a written, electronic, or facsimile order from a practitioner or an oral order

from a practitioner or the practitioner’s authorized agent who communicates the

practitioner’s instructions for a prescription drug or device to be dispensed.”),

with Iowa Code § 155A.3(29) (“ ‘Medication order’ means a written order from a

practitioner or an oral order from a practitioner or the practitioner’s authorized

agent for administration of a drug or device.” (emphasis added)). “Dispense” in

the Pharmacy Act is defined as the “means to deliver a prescription drug, device,

or controlled substance to an ultimate user or research subject by or pursuant

to the lawful prescription drug order or medication order of a practitioner.” Id.
                                         17


§ 155A.3(12) (emphasis added). It is clear that in this case, Middlekauff was not

in any inpatient or institutionalized setting waiting for the direct application of a

controlled substance. Rather, her medical marijuana was dispensed by a

dispensary in an outpatient setting.

      Another hurdle to a claim that the registry card or written certification is

a medication order is that medication orders have similar labeling requirements

to a prescription (drug name, strength, and dosage, as well as directions for use).

See Iowa Code § 155A.27(4)(a)(3)–(4); Iowa Admin. Code r. 657—7.13(1)(b)–(c)

(2019). As described above, the registry card and written certification both fail to

meet these requirements.

      The board of pharmacy, given rulemaking authority under Iowa Code

section 124.301, has created rules that “establish[] the minimum standards for

any activity that involves controlled substances.” Iowa Admin. Code r. 657—10.1

(emphasis added). In this particular administrative chapter, rules for medication

orders of controlled substances exist and are separate from prescriptions for

controlled substances. Compare Iowa Admin. Code r. 657—10.28 (describing

medication orders for schedule II controlled substance), with Iowa Admin. Code

r. 657—10.29 (describing refilling prescriptions for schedule II controlled

substances). If the board of pharmacy is separately describing the two in an

administrative chapter that sets the minimum standards for any activity relating

to controlled substances, then its distinction must be taken into consideration.

Additionally, there is a strong connection between the Pharmacy Act and the

Iowa CSA. The requirements for a prescription under the Iowa CSA are directly
                                        18


derived from the Pharmacy Act. See Iowa Code § 124.308(1); id. §§ 155A.3, .27.

The Pharmacy Act’s definition of “medication order” is certainly relevant to our

determination of what an “order” is.

      Meanwhile, the dissent looks elsewhere in the Iowa Code for support that

an “order” is “in reference to a physician in other contexts without tying it to an

inpatient or institutional setting,” focusing instead on chapters 135C and 152D.

The problem is that those sections deal with what an order is “in other contexts.”

They are irrelevant to the highly regulated nature of dispensing controlled

substances because they do not take section 124.308(1)’s prescription

requirement or its direct dispensing exception into account.

      The dissent also claims an order “is certainly a broad enough term to

encompass a certification form that enables the purchase of something.” This

definition of order is unsupported by Iowa, sister states, or federal statutory

analysis, relevant regulations, or caselaw in the context of controlled substances,

and the dissent fails to reconcile its definition with the prescription requirement

in Iowa Code section 124.308(1). But even if the dissent’s definition was correct,

its conclusory logic is unconvincing. A completed certification form, standing on

its own, would not enable Middlekauff to purchase medical marijuana at any

Arizona medical marijuana dispensary. The registry card authorized by the State

of Arizona, not a practitioner, is what enables the purchase of medical

marijuana. The dissent’s argument is comparable to providing a completed credit

card application to a store clerk, rather than an actual credit card, when trying

to purchase something. It is the credit card that enables the purchasing of
                                       19


something—not the completed application. While the written certification is

necessary for the registry card, it is the registry card that enables the purchase

of medical marijuana.

      The dissent’s claim that the written certification is comparable to a

“purchase order” is misplaced. If “order” in section 124.401(5) goes beyond the

medical treatment with a controlled substance to be considered a purchase

order, the dissent ignores the fact that purchase orders under the Federal CSA

already exist. The Federal CSA has a specific purchase order form for controlled

substances that practitioners use called, “DEA Form 222,” as well as a

comparable electronic ordering service called, “DEA Controlled Substances

Ordering System” (CSOS). 21 U.S.C. § 828(a); see generally 21 C.F.R.

§§ 1305.01–20 (providing regulations related to DEA Form 222); id. §§ 1305.21–

.29; id. § 1311 (providing regulations related to the CSOS). The DEA Form 222

and CSOS are relevant to both Iowa and Arizona CSA law because both states

use that order form as the exclusive means to distribute controlled substances.

See Iowa Code § 124.307 (“Controlled substances in schedules I and II shall be

distributed by a registrant to another registrant only pursuant to an order form.

Compliance with the provisions of federal law respecting order forms shall be

deemed compliance with this section.”); Ariz. Rev. Stat. § 36-2524 (same). Both

Iowa and Arizona administrative rules require compliance with the DEA Form

222 or CSOS. Iowa Admin. Code r. 657—10.17 (“A registrant authorized to order

or distribute Schedule I or II controlled substances shall do so only pursuant to

and in compliance with DEA regulations via a DEA Form 222 or via the DEA
                                       20


Controlled   Substances    Ordering   System    (CSOS).”);   Ariz.   Admin.   Code

§ R4-23-1003(B) (2019) (“For purposes of [Ariz. Rev. Stat.] § 36-2524, ‘Order

Form’ means DEA Form 222c.”).

      Practitioners can only “order” a schedule I controlled substance through

these forms if they are registered to do research on a schedule I controlled

substance. 21 U.S.C. § 823(f); see 21 C.F.R. § 1305.04(a) (“Only persons who are

registered with DEA under [21 U.S.C. § 823] to handle schedule I or II controlled

substances . . . may obtain and use DEA Form 222 (order forms) or issue

electronic orders for these substances.”). That research registration is distinct

from dispensing a controlled substance, which is the context in this case. 21

U.S.C. § 823(f); see Bourgoin v. Twin Rivers Paper Co., LLC, 187 A.3d 10, 16 n.5

(Me. 2018) (“These prohibitions are subject to one exception, namely, the use of

marijuana in research projects approved by the government—a circumstance not

present here.”). Practitioners can only be registered to dispense controlled

substances between schedules II through V—not schedule I. 21 U.S.C. § 823(f).

Iowa has a similar provision that differentiates registration regarding dispensing

controlled substances between schedules II through V and researching

controlled substances in schedule I. Iowa Code § 124.303(3) (requiring federal

registration to research schedule I substances); see also Ariz. Rev. Stat.

§ 36-2522(A)(2) (requiring registration under the Federal CSA). Middlekauff has

not shown that a practitioner could dispense a schedule I substance pursuant

to an “order form” or that Middlekauff’s physician ordered the controlled
                                         21


substance through the proper DEA channels required under Iowa and Arizona

law.

       After an extensive review of state and Federal CSA caselaw, the Iowa,

Arizona, and Federal CSA statutory schemes, and their relevant regulations to

ascertain what “order” could mean, no existing concept of “order” that directly

supports Middlekauff’s thinly developed claim could be located. E.g. United

States v. Harvey, 659 F.3d 1272, 1274 (9th Cir. 2011) (“Whatever else ‘order’

might mean under § 844(a) of the Controlled Substances Act, it does not include

a mere recommendation from a physician . . . .”). Middlekauff has not shown

that a practitioner directly dispensed marijuana to her pursuant to a lawful order

to bypass the prescription requirement in Iowa Code section 124.308(1), that she

possessed marijuana pursuant to a medication order, or that her physician

ordered it through the appropriate DEA channels. Therefore, neither the Arizona

registry card nor written certification is an order.

       c. Marijuana cannot be validly prescribed or ordered. Even if we held that

the registry card or written certification is a prescription or order, we are faced

with the fact that marijuana, as a schedule I drug, cannot be validly prescribed

or ordered for medical treatment. While “valid” is also not defined in the Iowa

Code, the Code of Federal Regulations defines a “valid prescription” as “issued

for a legitimate medical purpose by an individual practitioner licensed by law to

administer and prescribe the drugs concerned.” 21 C.F.R. § 1300.03. The

problem is neither Iowa, Arizona, nor federal law allow prescriptions for schedule

I drugs because schedule I drugs, for purposes of the CSA’s, have no legitimate
                                              22


medical use by statutory classification. Iowa Code § 124.308(5)–(7); see Ariz. Rev.

Stat. § 36-2525;4 see also 21 U.S.C. § 829. Nor does our administrative code

provide for rules relating to the prescription of schedule I controlled substances.

See Iowa Admin. Code r. 657—10.24. The same is true for medication orders.

See id. r. 657—7.13(1).

       “Whereas some other drugs can be dispensed and prescribed for medical

use the same is not true for marijuana. Indeed, for purposes of the Controlled

Substances Act, marijuana has ‘no currently accepted medical use’ at all.” United

States v. Oakland Cannabis Buyers’ Coop., 532 U.S. 483, 491 (2001) (citation

omitted); see Gonzales v. Oregon, 546 U.S. 243, 269 (2006) (“Congress’ express

determination that marijuana had no accepted medical use foreclosed any

argument      about    statutory     coverage      of   drugs   available     by   a   doctor’s

prescription.”); see also Bonjour, 694 N.W.2d at 514.

       As applied to an order from a practitioner, Middlekauff has “not cited any

cases that support [her] position that the CSA allows doctors to order the use of

Schedule I drugs while, at the same time, preventing doctors from prescribing

them. Nothing in the CSA or any case supports the notion that Congress [or the

Iowa legislature] intended ‘prescription’ and ‘order’ to have fundamentally

contradictory meanings within the same sentence . . . .” United States v. Harvey,

794 F. Supp. 2d 1103, 1106 (S.D. Cal. 2011) (emphasis added), aff’d 659 F.3d



       4Arizona  now allows for recreational marijuana use. See Ariz. Rev. Stat. ch. 36-28.2
(2021). However, Arizona still lists marijuana as a schedule I controlled substance through its
adoption of the schedule provided in the Code of Federal Regulations. Ariz. Rev. Stat. § 36-2512;
Ariz. Admin. Code R4-23-1004 (2022); 21 C.F.R. § 1308.11(d)(23) (2022).
                                                23


1272 (9th Cir. 2011). Several state courts,5 not just Wyoming as cited in the

dissent, and federal courts6 have applied a similar analysis to conclude

marijuana cannot be validly prescribed or ordered for medical treatment under

their CSA’s.



       5Beinor   v. Indus. Claim Appeals Off., 262 P.3d 970, 974 (Colo. App. 2011) (“Marijuana, in
contrast, remains a Schedule I controlled substance under the applicable federal statute and
consequently cannot be prescribed.”); Bourgoin, 187 A.3d at 15 (“[F]ederal law bars the
prescribed use of marijuana—and of any other Schedule I drug—even in a state with local laws
allowing the medical use of marijuana.”); Wright’s Case, 156 N.E.3d 161, 166 (Mass. 2020)
(“Accordingly, as a schedule I drug, marijuana may not be prescribed.”); State v. Thiel, 846
N.W.2d 605, 612–13 (Minn. Ct. App. 2014) (“Marijuana is classified as a Schedule I substance
under Minnesota law . . . . But Schedule II substances can be prescribed in Minnesota, which
differentiates Schedule II substances from Schedule I substances.” (citation omitted)); Mont.
Cannabis Indus. Ass’n v. State, 368 P.3d 1131, 1152 (Mont. 2016) (“Because marijuana cannot
be prescribed within that regulatory framework, the Legislature imposed instead a series of
restrictions to curb widespread distribution and to limit possession of the substance to
individuals with debilitating medical conditions for whom there is little or no other effective
treatment.”); Hager v. M&K Constr., 247 A.3d 864, 882 (N.J. 2021) (“The ‘valid prescription’
language . . . cannot, however, apply to marijuana because the CSA prevents marijuana from
being validly prescribed.”); State v. Kuruc, 846 N.W.2d 314, 324 (N.D. 2014) (“[I]t does not
logically follow that there could be a valid prescription for a substance [(marijuana)] that has no
medical use or lacks accepted safety.”); Emerald Steel Fabricators, Inc. v. Bureau of Lab. & Indus.,
230 P.3d 518, 535 (Or. 2010) (en banc) (“[T]he Controlled Substances Act did not authorize
employee’s physician to administer (or authorize employee to use) marijuana for medical
purposes.”); Dowden v. State, 455 S.W.3d 252, 256 (Tex. App. 2015) (“THC is a Schedule I
controlled substance. . . . Texas law does not authorize prescriptions for Schedule I controlled
substances.”); Seeley v. State, 940 P.2d 604, 607 (Wash. 1997) (en banc) (“Marijuana cannot be
legally prescribed, nor can a prescription for marijuana be filled by a pharmacist in Washington
unless a federal registration is granted [for research purposes].”); Green Collar Club v. State Dep’t
of Revenue, 413 P.3d 1083, 1090–91 (Wash. Ct. App. 2018) (determining registry card is not a
prescription or order under the Washington’s tax code); Burns v. State, 246 P.3d 283, 286 (Wyo.
2011) (“[I]t would be illegal for a physician to prescribe or order, in any sense, the possession of
marijuana.”).
        6United States v. Schostag, 895 F.3d 1025, 1028 (8th Cir. 2018) (“Under federal law,

marijuana is ‘contraband for any purpose,’ including for medical purposes.”(emphasis omitted)
(citations omitted) (quoting Gonzales v. Raich, 545 U.S. 1, 27 (2005))); Harvey, 794 F. Supp. 2d
at 1106 (“The language and provisions of the [Federal] CSA suggest the CSA does not permit
practitioners to prescribe Schedule I drugs such as marijuana.”);United States v. Blanding, No.
3:21–CR–00156 (KAD), 2022 WL 92593, at *2 (D. Conn. Jan. 6, 2022) (“The federal possession
statute exempts certain prescribed medicines; see 21 U.S.C. § 844(a); but this exemption does
not apply to marijuana.”); United States v. Arizaga, No. 16–CR–89–LTS, 2016 WL 7974826, at *2
(S.D.N.Y. Dec. 22, 2016) (“There is no federal exception for medical marijuana because the
statutory prescription exception does not cover Schedule I drugs such as marijuana.”); United
States v. Bey, 341 F. Supp. 3d 528, 528–29 (E.D. Pa. 2018) (“We strongly reminded him the
possession, use and distribution of marijuana—even medical marijuana prescribed by a medical
provider under Pennsylvania Law—is illegal under federal law.”).
                                        24


      We have good reason for holding that marijuana cannot be validly

prescribed or ordered. A practitioner cannot dispense controlled substances in

schedules II through V without obtaining a registration from the DEA. 21 U.S.C.

§ 823(f). No similar provision exists for schedule I drugs beyond for research

purposes. Id. By prescribing or ordering a schedule I substance for medical

treatment, practitioners risk having their registration to dispense drugs revoked

by the DEA and exposing themselves to an aiding and abetting charge in violation

of federal law. See Conant v. Walters, 309 F.3d 629, 632–33, 635 (9th Cir. 2002).

      Some states have passed legislation to insulate physicians from negative

licensing or criminal consequences by having the state authorize medical

marijuana outside of their respective CSA statutory schemes. Mont. Cannabis

Indus. Ass’n v. State, 368 P.3d 1131, 1152 (Mont. 2016). This is similar to how

chapter 124E works in Iowa and title 36, chapter 28.1 works in Arizona. See

Iowa Code ch. 124E; Ariz Rev. Stat. ch. 36-28.1. Under this system, a physician,

who may or may not be registered to dispense controlled substances under state

or federal law, typically completes a document that states the patient may benefit

from medical marijuana use. See, e.g., Ariz. Rev. Stat. § 36-2801(20). This

document, the written certification in this case, is essentially a physical

manifestation of the physician’s and patient’s First Amendment right to openly

and candidly discuss appropriate medical treatments, including medical

marijuana. Conant, 309 F.3d at 637–38; see, e.g., Bourgoin, 187 A.3d at 16 n.5

(“Thus, a ‘written certification’ for medical marijuana authorized by the [Maine

Medical Use of Marijuana Act], even when issued by a medical ‘practitioner’ . . . ,
                                       25


is not a ‘valid prescription or order’ that would exempt the resulting marijuana

possession from the purview of the CSA.” (citations omitted)); Musta v. Mendota

Heights Dental Ctr., 965 N.W.2d 312, 316 n.2 (Minn. 2021) (“Under Minnesota’s

THC Act, a physician does not prescribe medical cannabis for a patient’s medical

condition; rather, the physician determines whether the patient ‘suffers from a

qualifying medical condition,’ which if found allows the patient to apply for

enrollment in the medical cannabis program.” (citations omitted)). Physicians

who complete this document are thereby insulated from revocation of their DEA

registration, if they have one, or from being subjected to a federal aiding and

abetting charge under the protections of the First Amendment.

      Although some states have passed legislation to avoid certain provisions

of the Federal CSA and their own CSA’s, the legal consequences for prescribing

or ordering a schedule I drug, such as marijuana, continue to exist. We conclude

that marijuana cannot be validly prescribed or ordered for medical treatment

under Iowa Code section 124.401(5).

      d. Middlekauff’s interpretation would render chapter 124E’s specific

medical cannabidiol patient possession defense superfluous. In 2014, the Iowa

Legislature enacted its first Medical Cannabidiol Act before passing a more

comprehensive Medical Cannabidiol Act in 2017. 2014 Iowa Acts ch. 1125

(codified at Iowa Code ch. 124D (2015)); 2017 Iowa Acts ch. 162 (codified at Iowa

Code ch. 124E (2017)). Cannabidiol is found in the marijuana plant. Iowa Code

§ 124E.2(9)–(10) (defining medical cannabidiol). Specific forms of medical

cannabidiol are “recommended by the medical cannabidiol board, approved by
                                         26


the board of medicine, and adopted by the department pursuant to rule.” Id.

§ 124E.2(10); see Iowa Admin. Code r. 641—154.1 (listing the approved forms of

medical cannabidiol).

      Similar to the process of obtaining a registry card in Arizona, Iowans can

apply for an Iowa medical cannabidiol card with the Iowa Department of Public

Health after obtaining a written certification from a healthcare practitioner. See

Iowa Code §§ 124E.3 (describing the duties of a healthcare practitioner in

providing a written certification), .4 (describing the application process and

contents of the Iowa medical cannabidiol card).

      The parties agree that because Middlekauff was found with marijuana that

did not comport with the approved forms of medical cannabidiol under Iowa law,

chapter 124E does not provide a defense. However, a brief discussion of Iowa’s

Medical Cannabidiol Act is warranted in our analysis.

      Two paragraphs below the “valid prescription or order” affirmative defense

found in 124.401(5), the legislature included reference to a separate affirmative

defense that allows a person to knowingly or intentionally possess medical

cannabidiol if the possession “is in accordance with the provisions of chapter

124E.” Id. § 124.401(5).

      In a prosecution for the unlawful possession of marijuana under the
      laws of this state for the possession of medical cannabidiol, including
      . . . chapter[] 124 . . . it is an affirmative and complete defense to the
      prosecution that the patient [has a debilitating medical condition
      and a certification by a heathcare practitioner and] is in possession
      of a valid medical cannabidiol registration card issued pursuant to
      this chapter.
                                       27


Id. § 124E.12(4)(a) (emphasis added). The 124E patient possession defense also

applies to out-of-state registry cardholders if the registry card is a medical

cannabidiol card, or its equivalent, and the cardholder is in the possession of

medical cannabidiol. Id. § 124E.18.

      If we were to hold that a registry card or written certification is an

affirmative defense to possession of marijuana and its derivatives because it is a

valid prescription or order, as urged by Middlekauff, then why did the legislature

create a specific 124E medical cannabidiol patient possession affirmative

defense? Middlekauff’s proposed interpretation of the valid prescription or order

defense under 124.401(5) would render it superfluous. Iowa Ins. Inst. v. Core

Grp. of the Iowa Ass’n for Just., 867 N.W.2d 58, 75 (2015) (explaining the

surplusage canon). The legislature drafted two separate affirmative defenses, one

under 124.401(5) (valid prescription or order) and one under 124E (medical

cannabidiol), and the legislature does not do that for no reason. Bennett v. Iowa

Dep’t of Nat. Res., 573 N.W.2d 25, 28 (Iowa 1997) (“[T]he . . . expression of one

thing is considered the exclusion of another.”). Middlekauff’s interpretation of

the 124.401(5) valid prescription or order defense is irreconcilable with the 124E

medical cannabidiol patient possession defense and the Iowa Legislature’s

attempt to limit that defense for out-of-state cardholders to possessing medical

cannabidiol.

      Based on the foregoing reasons, we hold that neither the Arizona registry

card nor written certification for medical marijuana is a valid prescription or
                                         28


order under section 124.401(5). The district court did not err in refusing to admit

the Arizona registry card or written certification.

      2. The valid prescription or order defense is not unconstitutionally vague.

Middlekauff   argues    that    the   valid   prescription   or   order   defense   is

unconstitutionally vague as applied to her. While Middlekauff cited the Iowa

Constitution’s due process clause in her third motion to dismiss, she does not

offer any reason why we should interpret the due process clause in the Iowa

Constitution differently than the United States Constitution. Therefore, we treat

the provisions as identical. State v. Nail, 743 N.W.2d 535, 539 (Iowa 2007).

      “The [due process] clause is broad and captures the common concept that

all laws are required to give people of ordinary intelligence fair warning of the

prohibited conduct . . . .” State v. Newton, 929 N.W.2d 250, 255 (Iowa 2019). “[I]n

determining whether a statute is unconstitutionally vague, this court presumes

the statute is constitutional and gives ‘any reasonable construction’ to uphold

it.” Nail, 743 N.W.2d at 539 (emphasis omitted) (quoting State v. Millsap, 704

N.W.2d 426, 436 (Iowa 2005)). “The United States Supreme Court has repeatedly

made clear that vagueness challenges are determined on the basis of statutes

and pertinent caselaw rather than the subjective expectations of particular

defendants based on incomplete legal knowledge.” Id. at 540. “A statute may be

saved from constitutional deficiency, moreover, if its meaning is fairly

ascertainable by reference to other similar statutes or other statutes related to

the same subject matter.” Id.
                                         29


      Middlekauff has failed to show the valid prescription or order defense is

impermissibly vague as applied to her. We think a reasonably intelligent person

could understand what a valid prescription or order constituted by reading Iowa

and federal requirements of a prescription or order, understanding that

marijuana—as a schedule I drug—could not be validly prescribed or ordered

under either Iowa or federal law, and observing Iowa’s Medical Cannabidiol Act

in chapter 124E as described above.

      3. Section 124.401(5) does not violate equal protection. Middlekauff also

argues section 124.401(5) violates equal protection under the Federal and State

Constitution. Similar to her vagueness challenge, Middlekauff does not claim

that we need to interpret the state and federal equal protection protections

differently. We treat those provisions as identical.

      First, Middlekauff argues that this statute inappropriately discriminates

between out-of-state individuals who are authorized to use medical marijuana

for a medical condition and out-of-state individuals who are prescribed other

controlled substances, particularly opioids, for the same medical condition.

Secondly, she argues that this statute improperly discriminates between out-of-

state individuals authorized to use medical marijuana flower and Iowans

authorized to use medical cannabidiol.

      To begin analyzing these equal protection challenges, we must determine

whether the state is “treating similarly situated persons differently.” State v. Doe,

927 N.W.2d 656, 662 (Iowa 2019) (quoting King v. State, 818 N.W.2d 1, 24 (Iowa

2012)). “If the two groups are not similarly situated, we need not scrutinize the
                                        30


legislature’s differing treatment of them.” In re Det. of Hennings, 744 N.W.2d 333,

339 (Iowa 2008). “The purposes of the law must be referenced in order to

meaningfully evaluate whether the law equally protects all people similarly

situated with respect to those purposes.” Tyler v. Iowa Dep’t of Revenue, 904

N.W.2d 162, 167 (Iowa 2017) (quoting Varnum v. Brien, 763 N.W.2d 862, 883

(Iowa 2009)).

      As a threshold matter, we agree with the State that Middlekauff has not

shown that her first classification between out-of-state individuals who are

authorized to use medical marijuana for a medical condition as compared to

out-of-state individuals who are prescribed other controlled substances for the

same medical condition are similarly situated. Middlekauff’s first classification

can be easily distinguished for two reasons. First, as discussed above, the

registry card or written certification is not a valid prescription or order. Second,

as also discussed above, marijuana, as a schedule I controlled substance, cannot

be validly prescribed or ordered, unlike certain opioids under schedule II.

Compare Iowa Code § 124.204 (schedule I controlled substances), with id.

§ 124.206 (schedule II controlled substances). The legislature may treat these

two classes differently, and we do not proceed further on this classification. See,

e.g., Houck v. Iowa Bd. of Pharmacy Exam’rs, 752 N.W.2d 14, 21 (Iowa 2008)

(determining a licensed pharmacist is not similarly situated as a nonpharmacist).

      Middlekauff’s second classification, Iowans authorized to use medical

cannabidiol as compared to out-of-state individuals authorized to use marijuana

flower for medical treatment, shows that the two groups are similarly situated.
                                          31


Marijuana is still a schedule I controlled substance under the Federal CSA and

Iowa CSA. However, both individuals are authorized to use certain forms of

marijuana for medical treatment. We proceed with this equal protection

challenge.

      We now must determine what level of scrutiny is involved. “Unless a

suspect class or a fundamental right is at issue, equal protection claims are

reviewed under the rational basis test.” Doe, 927 N.W.2d at 662 (quoting King,

818 N.W.2d at 25). No suspect class is involved. Middlekauff generally states

that fundamental rights are implicated but does not explain what the

fundamental right is. The State argues rational basis is appropriate because

there is no fundamental right to the possession of marijuana. See Raich v.

Gonzales, 500 F.3d 850, 866 (9th Cir. 2007). We agree with the State and apply

rational basis.

      A statute survives rational basis if “the statute serves a legitimate

governmental interest, but also that the interest itself is ‘realistically conceivable’

and has a ‘basis in fact.’ ” Tyler, 904 N.W.2d at 166 (quoting Racing Ass’n of

Cent. Iowa v. Fitzgerald, 675 N.W.2d 1, 7–8 (Iowa 2004)). “[T]he relationship

between the classification and the purpose must not be ‘so weak that the

classification must be viewed as arbitrary.’ ” Id. (quoting McQuistion v. City of

Clinton, 872 N.W.2d 817, 831 (Iowa 2015)). “The burden is not on the government

to justify its action, but for the [defendant] to rebut a presumption of

constitutionality.” Id. (quoting McQuistion, 872 N.W.2d at 831). Middlekauff
                                        32


“must ‘negate every reasonable basis upon which the classification may be

sustained.’ ” Id. at 166–67 (quoting Varnum, 763 N.W.2d at 879).

      Marijuana “exudes a resin containing a mix of cannabinoids with principal

components, . . . tetrahydrocannbinol (THC) and cannabidiol (CBD).” Christian

Larsen & Jorida Shahinas, Dosage, Efficacy and Safety of Cannabidiol

Administration in Adults: A Systematic Review of Human Trials, 12 J. Clinical

Med. Rsch. 129, 129 (2020). Cannabidiol is distinctly different from THC

“[b]ecause of its excellent tolerability in humans, the lack of psychoactive action

and the low abuse potential.” Id. The legislature could have plausibly thought

the use of cannabidiol had acceptable medical application as compared to

marijuana generally. Even though Iowa law now allows for THC in cannabidiol

products, THC is capped at a certain amount. See Iowa Code § 124E.9(14)–(15)

(2021). Iowa’s current statutory scheme is rationally related to preventing the

proliferation of medical marijuana that has a high or unregulated amount of THC

and keeping 124E out of the controlled substances context. Cf. State v. Biddle,

652 N.W.2d 191, 203 (Iowa 2002). “Use of marijuana is a public-policy issue best

suited for the legislature because it is driven by legal, moral, philosophical, and

medical concerns that are ill-suited for resolution by this court.” Bonjour, 694

N.W.2d at 514. Accordingly, Middlekauff’s second classification survives rational

basis review.

      4. Remaining arguments related to the valid prescription or order defense

do not have merit. Middlekauff also makes the following arguments on appeal:

the trial information contained “uncontested evidence” of the registry card which
                                        33


meant no probable cause existed for the possession charge so dismissal was

required, continued prosecution without probable cause was a seizure in

violation of the Fourth Amendment to the United States Constitution, and that

the exclusion of the registry card and related Arizona statutes violated her right

to present a defense. Each of these arguments assumes that the registry card or

written certification is a valid prescription or order under section 124.401(5),

which is contrary to our holding today.

       The trial information established probable cause for marijuana possession

through the minutes of testimony and the attached report describing the stop.

State v. Petersen, 678 N.W.2d 611, 614 (Iowa 2004). Dismissal of the possession

charge was not required and further prosecution was not in violation of the

Fourth Amendment. Furthermore, the registry card and written certification

were not relevant to the trial and their inclusion would have been prejudicial.

The court did not violate Middlekauff’s right to present a defense by excluding

the registry card and related jury instructions. See State v. Walton, 311 N.W.2d

113, 115 (Iowa 1981) (“If all the requirements of the defense are not addressed

in the defendant’s evidence, trial court is not obligated to submit the issue to the

jury.”).

       B. Evidentiary Issues.

       1. Testimony from the DCI analyst was admissible. Middlekauff claims that

the district court should have barred DCI analyst Reedy’s testimony because the

State did not include her name in the minutes of testimony. In the minutes,

“Unknown Criminalist or Designee, Iowa Division of Criminal Investigation,
                                         34


Criminalistics Laboratory, 2240 South Ankeny Blvd, Ankeny, IA 50023” was

included as an expected witness. The minutes explained that this unknown DCI

individual would testify to the results of an analysis from the evidence taken by

Trooper Valenta.

         On May 3, 2021, ten days before the trial, Middlekauff requested that the

unknown DCI analyst testify in person pursuant to Iowa Code section 691.2(2)

(2019). The prosecutor soon realized that the marijuana had not been sent to the

lab for testing, so Trooper Valenta sent the drugs to the DCI lab for analysis. The

marijuana flowers were tested and a report was created confirming that the

drugs were marijuana. This report and the identity of the DCI analyst were

provided to Middlekauff’s attorney at the pretrial conference on May 12 at which

time the State offered a continuance of the trial. Middlekauff countered with a

request to exclude the DCI analyst’s testimony. The district court denied

Middlekauff’s request to exclude the DCI analyst’s testimony but agreed to grant

a continuance. However, Middlekauff declined the opportunity to continue the

trial.

         According to the rules of criminal procedure, a prosecuting attorney must

provide the names of witnesses who may be called to testify at trial in the minutes

of testimony. Iowa Rs. Crim. P. 2.5(3), 2.19(2). However, witnesses not listed in

the minutes may testify at trial if the prosecutor gives the defendant’s attorney

a minute of such witness’s testimony at least ten days before trial. Id. r. 2.19(2).

“The purpose of this requirement is to inform the defendant of the identity of

State witnesses and what evidence they will give.” State v. Swallom, 244 N.W.2d
                                         35


321, 323 (Iowa 1976). If the prosecutor has not given proper notice for

prosecution witnesses, “the court may order the state to permit the discovery of

such witnesses, grant a continuance, or enter such other order as it deems just

under the circumstances.” Iowa R. Crim. P. 2.19(3).

      DCI reports have a special relationship to the witness naming requirement

for minutes of testimony. “Any report . . . of the criminalistics laboratory shall

be received in evidence, if determined to be relevant, in any court . . . in the same

manner and with the same force and effect as if the employee or technician of

the criminalistics laboratory who accomplished the requested analysis . . . had

testified in person.” Iowa Code § 691.2(1). As such, the State is not required to

name a witness for the admission of a DCI report. State v. Givens, 248 N.W.2d

86, 87 (Iowa 1976).

      State v. Thomas is instructive on Middlekauff’s claim. 222 N.W.2d 488

(Iowa 1974) (en banc). In Thomas, the defendant, also charged with marijuana

possession, contended the trial court erred in permitting a DCI analyst to testify

when the DCI analyst’s name was not listed on the minutes of testimony. Id. at

493. We held that “[w]hile the name of the witness Eck did not appear in the

minutes of the testimony, the substance of his testimony did appear, and the

defendant therefore had an indication of what the testimony of the chemist would

be.” Id. Similar to Thomas, the minutes of testimony here provided a detailed

explanation of what the DCI analyst’s testimony would entail.

      We also held in Thomas that “[i]t is obviously inconsistent for the

defendant to request the technician to appear, and then object to his
                                        36


appearance.” Id. Again, similar to Thomas, Middlekauff asked for the DCI analyst

to appear. It would have been inconsistent for the district court to then

subsequently bar DCI analyst Reedy from testifying. A continuance was

reasonable under the circumstances and an appropriate remedy. See Iowa R.

Crim. P. 2.19(3).

      We conclude the district court did not abuse its discretion in overruling

Middlekauff’s request to bar DCI analyst Reedy’s testimony and instead offering

a continuance, which Middlekauff declined. Regardless, any error was harmless

because Middlekauff conceded during cross-examination that she possessed

marijuana.

      2. Chain of custody was sufficiently established. Last, Middlekauff argues

that the DCI lab report and marijuana should not have been admitted because

there were two chain of custody issues. First, Trooper Valenta testified that he

did not take pictures of the marijuana while the marijuana was in his custody,

yet pictures of marijuana were presented at trial. Second, Trooper Valenta’s

report stated that he collected ten one-gram pouches of “Blueberry Jack” strain

marijuana while DCI analyst Reedy testified that she tested various strains

including “a Sour Plum, a GC, a Uride Train Haze, and a Platinum Purple Kush.”

      “The district court has considerable discretion in determining whether the

State has shown the chain of custody necessary for admission of physical

evidence.” Biddle, 652 N.W.2d at 196. “It is sufficient to state that in introducing

an exhibit of marijuana, which by its nature is susceptible to tampering, the

State is required to prove a chain of custody sufficiently elaborate to make it
                                        37


reasonably probable no tampering or substitution occurred.” State v. Mattingly,

220 N.W.2d 865, 870 (Iowa 1974). “Absolute certainty is not required.” Bakker,

262 N.W.2d at 543. The trial court can presume “[s]tate agents would not tamper

with the evidence.” State v. Gibb, 303 N.W.2d 673, 681 (Iowa 1981). “When [the]

trial court has determined that the identification of the exhibit is sufficient,

contrary speculation affects the weight of the evidence but not its admissibility.”

Id.

      The testimony of Trooper Valenta provides a clear chain of custody of the

marijuana, starting at his police car at the time of the stop, then being stored in

a locked and secure police evidence locker, then hand-delivering the marijuana

pouches to the DCI laboratory, and then recollecting the marijuana pouches for

the trial. DCI analyst Reedy testified about the process of receiving the marijuana

at the lab for analysis and then returning it to Trooper Valenta. The marijuana

was accompanied by documentation (evidence receipt, laboratory submission

slip, and lab report), which each had clear identification information connecting

the marijuana to Middlekauff and Trooper Valenta. Trooper Valenta identified

that a “Blueberry Jack” strain was one of the marijuana pouches taken from

Middlekauff and testified that he assumed all of them were “Blueberry Jack” at

the time he wrote his report. The fact that pictures were taken shows an intent

to preserve the evidence rather than an intent to tamper with the evidence.

      The testimony from Trooper Valenta and DCI analyst Reedy was sufficient

to show a reasonable probability that evidence tampering did not occur.

Concerns regarding when pictures of the marijuana were taken and whether all
                                        38


of Middlekauff’s marijuana pouches were “Blueberry Jack” properly went to the

weight of the evidence. The district court did not abuse its discretion in admitting

the DCI report or the marijuana based on the chain of custody objection

Regardless, any error was harmless because Middlekauff conceded during

cross-examination that she possessed marijuana.

      IV. Conclusion.

      For the foregoing reasons, the conviction is affirmed.

      AFFIRMED.

      Waterman, McDonald, and Oxley, JJ., join this opinion. Mansfield, J., files

a dissenting opinion, in which Appel and McDermott, JJ., join.
                                        39


                                                   #21–0664, State v. Middlekauff

MANSFIELD, Justice (dissenting).

      Here is the text of the criminal law under which Pamela Middlekauff was

prosecuted:

      It is unlawful for any person knowingly or intentionally to possess a
      controlled substance unless such substance was obtained directly
      from, or pursuant to, a valid prescription or order of a practitioner
      while acting in the course of the practitioner’s professional practice,
      or except as otherwise authorized by this chapter.

Iowa Code § 124.401(5) (2019).

      Reading the statute, it appears to me that Middlekauff obtained her

marijuana “pursuant to[] a valid . . . order of a practitioner while acting in the

course of the practitioner’s professional practice.” Id. Therefore, she was entitled

to dismissal of the criminal charge.

      In Arizona, to obtain medical marijuana, one has to present a registration

card from the Arizona Department of Health Services. Ariz. Admin. Code § R9-

17-314(A)(5) (2019). To obtain the registration card, one has to provide to the

department a physician certification certifying that the physician has diagnosed

a qualifying medical condition for the patient, has established a medical record

for the patient, has conducted an in-person physical examination of the patient,

and has reviewed the patient’s medical records. Ariz. Rev. Stat. § 36-2804.02

(2019); Ariz. Admin. Code § R9-17-202(F)(5). The specific medical condition has

to be identified, and the physician must attest that “the qualifying patient is

likely to receive therapeutic or palliative benefit from the qualifying patient’s

medical use of marijuana.” Ariz. Admin. Code § R9-17-202(F)(5)(d), (k).
                                       40


Middlekauff went through that process in July 2019 and had a current

registration card at the time she was stopped on Interstate 35. Thus, she had,

in the view of Arizona, “a valid . . . order of a practitioner while acting in the

course of the practitioner’s professional practice” in satisfaction of Iowa Code

section 124.401(5).

      In fact, no one disputes that Middlekauff obtained the marijuana validly

under Arizona law based on the certification of a practitioner that the marijuana

would provide medical benefit to her. And no one argues that an otherwise valid

out-of-state prescription cannot meet the requirements of the statutory

affirmative defense. Similarly, there is no basis for arguing that an otherwise

valid out-of-state order cannot meet those requirements as well. Valid means

“valid where it was issued.”

      Unfortunately, Middlekauff has burdened us with a somewhat convoluted

argument that she actually had a “prescription” for marijuana. I’m not persuaded

by that argument. But she had an “order,” which is enough under the statute.

      The legislature defined many terms in Iowa Code chapter 124, but it did

not define “order.” See Iowa Code § 124.101 (defining thirty-one different terms

other than “order”). When the legislature does not provide a definition, we look

first to “the ordinary and common meaning of the words.” State v. Shorter, 945

N.W.2d 1, 7 (Iowa 2020). A healthcare practitioner’s certification (1) that an

individual has a medical condition that would be alleviated by marijuana and

(2) that authorizes the individual to obtain a card to purchase marijuana for that
                                          41


medical condition meets this ordinary and common understanding of a

healthcare practitioner’s order.

      Instead of following this straightforward approach, the majority weaves an

elaborate web of reasoning borrowed from other laws. According to the majority,

that web leads to the ultimate conclusion that order “refers to either a controlled

substance being directly dispensed by a practitioner to a patient or a medication

order for the administration of controlled substances in the inpatient or

institutional health setting.” But none of that extra verbiage appears in the

statute. It just says “order.”

      Again, the term “order” is certainly a broad enough term to encompass a

certification form that enables the purchase of something. In fact, we commonly

refer to such forms as “purchase orders.”

      The majority relies on a definition of the term “medication order” from

another chapter of the Iowa Code. See Iowa Code § 155A.3(29). I question the

value of that approach; the definitions in chapter 155A are limited to that

chapter. See id. § 155A.3 (“As used in this chapter . . . .”). But even that definition

seems broad enough to encompass the paperwork that Middlekauff had. See id.

§ 155A.3(29) (“ ‘Medication order’ means a written order from a practitioner or an

oral order from a practitioner or the practitioner’s authorized agent for

administration of a drug or device.”).

      It’s also worth noting that the Iowa Legislature has used the term “order”

in reference to a physician in other contexts without tying it to an inpatient or
                                              42


institutional setting. For example, Iowa Code chapter 152D deals with the

licensing of athletic trainers. Section 152D.7(3) states,

      The practice of physical reconditioning shall be carried out under
      the oral or written orders of a physician or physician assistant. A
      physician or physician assistant who issues an oral order must
      reduce the order to writing and provide a copy of the order to the
      athletic trainer within thirty days of the oral order.

Id. § 152D.7(3). As this section suggests, the “order of a physician” can refer to

an order addressing (for instance) stretches for athletes to help them recover

from athletic injuries. There’s no inpatient or institutional setting.7

      The majority devotes considerable time and effort to demonstrating that

Middlekauff’s conduct was not permitted under federal law or under other Iowa

laws. That frolic and detour are beside the point. Middlekauff is being prosecuted

for violating Iowa Code section 124.401(5), and it is the State’s responsibility to

demonstrate that her conduct falls within the prohibition of that statute. See

State v. Hall, 969 N.W.2d 299, 310–11 (Iowa 2022) (“We are not at liberty to read

the statute to prohibit conduct not plainly encompassed by its terms.”).

      The majority says that adopting Middlekauff’s position would render the

specific affirmative defenses for possessors of cannabidiol under Iowa’s medical

cannabidiol law superfluous. See Iowa Code §§ 124E.12(4)(a), .18. True, avoiding



      7The   Code contains other examples. For instance, Iowa Code section 135C.3(2) states,
      An admission to the intermediate care facility for persons with mental illness must
      be based on a physician’s written order certifying that the individual being
      admitted requires no greater degree of nursing care than the facility to which the
      admission is made is licensed to provide and is capable of providing.
         This reference to the “order of a physician” has nothing to do with the
inpatient/outpatient distinction that the majority draws. Rather it shows a link between a
certification and an order of a physician.
                                         43


superfluous language is one rule of construction. See id. § 4.4. Still, it is not, as

Macbeth might say, “the be-all and end-all.” William Shakespeare, Macbeth act

I, sc. 7. “[W]e have never said this rule cannot be overcome by other

considerations.” State v. Wilson, 941 N.W.2d 579, 590 (Iowa 2020). The

legislature enacts overlapping criminal laws all the time. We can give it credit for

enacting overlapping affirmative defenses.

      I’m also not persuaded by the decision of the Wyoming Supreme Court in

Burns v. State, 246 P.3d 283 (Wyo. 2011). Interpreting a criminal law that is

similar to Iowa Code section 124.401(5), that court noted,

      [T]he Colorado law simply allows for a physician to certify that a
      patient might benefit from the use of marijuana as a medical
      treatment. Colo. Const. art. XVIII, § 14(c). It is then left entirely up
      to the patient whether to apply for a medical marijuana registry card
      from the State of Colorado. It is the State of Colorado that makes the
      final determination whether the patient qualifies for the registry
      card, thereby exempting the patient from criminal liability for
      possessing amounts of marijuana necessary for medicinal purposes.
      Id. Importantly, it is not the action of the physician that determines
      any potential possession of marijuana by the patient. Clearly,
      therefore, the physician is not prescribing or ordering the possession
      of marijuana as contemplated by the language of § 35–7–1031(c).
      The exception found in § 35–7–1031(c) simply does not apply in this
      case.

Id. at 286 (footnote omitted).

      The forgoing reasoning cuts too fine a line for me. The State of Arizona

issues the registry card as long as the practitioner’s certification is correct and

the patient pays the application fee and completes the application. See Ariz. Rev.

Stat. § 36-2804.02; Ariz. Admin. Code § R9-17-205. So, I think it is fair to say

that the marijuana was obtained “pursuant to[] a valid . . . order of a practitioner
                                         44


while acting in the course of the practitioner’s professional practice.” Iowa Code

§ 124.401(5).

      Finally, to the extent there remains any reasonable doubt about the correct

interpretation of Iowa Code section 124.401(5) after the traditional canons of

interpretation have been considered, we should apply the rule of lenity in favor

of Middlekauff. See, e.g., In re Prop. Seized from Bo Li, 911 N.W.2d 423, 429 (Iowa

2018) (“The State’s statutory interpretation . . . would violate ‘the rule of lenity,

which guides us to resolve ambiguous criminal statutes in favor of the accused.’ ”

(quoting State v. Hagen, 840 N.W.2d 140, 146 (Iowa 2013))); State v. Nall, 894

N.W.2d 514, 519 (Iowa 2017) (“[U]nder the rule of lenity, we take a narrow

approach to construing ambiguous criminal laws.”); State v. Hoyman, 863

N.W.2d 1, 18 (Iowa 2015) (“[T]he principle that we construe criminal statutes

narrowly, otherwise known as the rule of lenity, should be taken into account.”).

      For the foregoing reasons, I respectfully dissent and would reverse

Middlekauff’s conviction and sentence.

      Appel and McDermott, JJ., join this dissent.